Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-6 and 16-26 are currently pending and amendments to the claims filed on 07/13/2022 are acknowledged. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 07/13/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Objection/Rejection --- as necessitate by Amendment
Duplicate Claims, Objections
Claims  25-26 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16 and 18, respectively.  Claims 25-26 are no different in scope than claims 16 and 18, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 4-6 and 16-26 are rejected under 35 USC 103 as being obvious over Grimbergen et al. (WO02/051785A1, IDS of 12/23/2020) as evidenced by Chen et al., “Hollow and solid spherical Azithromycin particles prepared by different spherical crystallization technologies for direct tableting”, Processes 2019, 7, 276, pp. 1-17, in view of CN102001935B (IDS of 12/23/2020); Frehner et al. (US2009/0004308A1, of record); and Nørgaard et al., “Urine acidification and mineral metabolism in growing pigs fed diets supplemented with diets supplemented with dietary methionine and benzoic acid”, Livestock Science 134 (2010) pp. 113-115. 
Specifically, claims 4, 5, 17 and 25 are rejected by Grimbergen; 
Claims 6 and 16 are rejected by Grimbergen in view of Frehner; 
Claims 18 and 26 are rejected by Grimbergen in view of CN ‘935;
Claim 19 is rejected by Grimbergen in view of Nørgaard; 
Claims 20-24 are rejected by Grimbergen in view of Nørgaard and Frehner. 

Applicant claims including claim 4 filed on 07/13/2022:

    PNG
    media_image1.png
    175
    802
    media_image1.png
    Greyscale


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Prior Art
Grimbergen teaches a cattle feed comprising benzoic acid prills which means use of benzoic acid particles in the preparation of cattle feed (e.g., claim 14 of prior art), wherein the cattle reads on the claimed domestic animal and the prills have a mean particle diameter 0.86mm (Example 1 of prior art) which overlaps the instant range of D (v, 0.5) being 0.5 to 6mm. Please note that the prills have diameter size, which would mean the prills have circle or spherical or round shape without edges or spikes. Even further it would be non-inventive to remove non-spherical particles from the benzoic acid prills in order to obtain only spherical particles, and Grimbergen further teaches commonly known fluid bed granulation method wherein the benzoic acid prills were obtained by spray cooling molten benzoic acid into gaseous cooling stream such as air, finally resulting in defined shape such as pellets (see page 4 of prior art); and the benzoic acid is mixed relatively homogeneously with other substances which may mean the claimed feed additive or premix or feed (see page 1, second paragraph). Although this prior art does not expressly teach the benzoic acid prills exhibit a rate and/or extent of in vitro dissolution of benzoic acid in a physiologically relevant dissolution fluid which is higher when compared to non-spherical benzoic acid flakes of instant claim 4, it would be implicit because Grimbergen teaches the claimed animal food comprising benzoic acid prills having spherical shape and the product and its properties are inseparable. In this context, please see case laws: MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”"[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977), See MPEP 2112(V).   
Further, the claimed properties of spherical particles would be expected as evidenced by Chen et al., “Hollow and solid spherical Azithromycin particles prepared by different spherical crystallization technologies for direct tableting”, Processes 2019, 7, 276, pp. 1-17 that the flake-like and needle-like microcrystals cause blockage and generate non-uniform tablets due to their flowability … (see, e.g., introduction on page 1) while the flowability of spherical products were enhanced, uniformity is improved … dissolution rate made of spherical particles were slightly faster than commercial product non-uniform particle size (see e.g., pages 3 and 5) (instant claims 4, 5, 17, 25; and claims 6, 16, 18-24 and 26 (in part)). 
However, Grimbergen does not expressly teach a method for acidifying urine by orally administering animal feed containing benzoic acid to the animal of instant claim 19. The deficiency is cured by Nørgaard. 
Nørgaard teaches administering benzoic acid in feed to pigs reduces pH of urine and thereby reduces the emission of ammonia and possibly also odorous sulphur-compounds from slurry (abstract, results on page 114) (instant claim 19).
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to administer animal feed containing benzoic of Grimbergen to acidify urine  (=reduce pH) of animal and reduce the emission of ammonia and possibly also odorous sulphur-compounds as taught by Nørgaard. 

However, Grimbergen or Grimbergen/Nørgaard  does not expressly teach animal food further comprises at least one essential oil such as thymol and/or eugenol of instant claims 6, 16, 23 and 24; and chickens and pigs of instant claim 21. The deficiencies are cured by Frehner. 
Frehner teaches use of organic acids and essential oils in animal feeding (title); animal feed composition comprising benzoic acid, a derivative or a metabolic thereof as the main ingredient and a mixture of at least two compounds selected from the group consisting of thymol, eugenol and piperine and the said mixture in combination with the benzoic acid promotes growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals (abstract, [0017], [0029], claims 10, 11, 19 and 20 of prior art); the benzoic acid is used in the composition in an amount of 80-90% and essential oil is used in an amount of 5-20% ([0059]) (instant claims 6, 16, 23 and 24); and the animal includes poultry, pigs and cattle (claim 5 of prior art) (instant claim 21).    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify animal feed of Grimbergen or Grimbergen/Nørgaard with addition of essential oils such as thymol and/or eugenol of Frehner in order to promote growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals as taught by Frehner. Further, it would be obvious to further define domestic animal of Grimbergen with poultry (e.g., chicken), pigs and cattle of Frehner. 

However, Grimbergen does not expressly teach the amount of benzoic acid in the benzoic acid prills of instant claims 18 and 26. The deficiency is cured by CN ‘935. 
CN ‘935 teaches benzoic acid purification for pharmaceutical and feed uses and the benzoic acid is purified with purity 99.5% to 99.9% (claim 1 of prior art) which overlaps the instant range of at least 95% and crude product phenylformic acid of benzoic acid involves in the animal’s metabolism and act as an antibiotic in the pig’s gut and reduces ammonia concentration in the air at a pig’s farm (see background section) (instant claims 18 and 26). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen with the amount of benzoic acid in the benzoic acid prills of CN ‘935. 
One of the skilled in the art would have been motivated to do so because higher purity material minimizes volume required to get effective amount of benzoic acid. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613